Hill, J.
As a general rule, a court of equity has no jurisdiction to enjoin a threatened criminal prosecution. Prosecutions for violations of municipal ordinances which are punishable by fine or imprisonment are quasi criminal in their nature, and come within the general rule. Oases in which equity will enjoin the enforcement of such ordinances come within the exception to the general rule. The present case arose upon a petition to enjoin the enforcement of a penal municipal ordinance, and falls within the general rule. Georgia Ry. &c. Co. v. Oakland City, 129 Ga. 576 (59 S. E. 296); White v. Tifton, 129 Ga. 582 (59 S. E. 299); Rowland v. Commissioners, 133 Ga. 190 (65 S. E. 404); Mayor &c. of Shellman v. Saxon, 134 Ga. 29 (67 S. E. 438, 27 L. R. A. (N. S.) 452); Starnes v. Atlanta, 139 Ga. 531 (77 S. E. 381). The court did not err in refusing the injunction.

Judgment affirmed.


All the Justices concur, except